DETAILED ACTION

This communication is in response to Application No. 17/080,000 filed on 10/26/2020. The amendment presented on 6/30/2022, which amends claims 1, 9, and 16, is hereby acknowledged. Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2016/0210709) in view of Aida et al. (hereinafter Aida)(US 2004/0148525), and further in view of Kosovan (US 2016/0232334).
Regarding claims 1 and 9, Uchida teaches as follows:
a device management system (interpreted as an application delivery system in figure 1) comprising one or more computers (interpreted as image forming device 130, delivery management server 140, and license management server 110, see, paragraph [0033] and figure 1), the device management system comprising: circuitry (interpreted as delivery management server 140 in figure 1) configured to; 
receive device identification information for identifying a device transmitted from the device through a communication network (the image forming device 130 transmits information as shown in Table 2, for example to the delivery management server 140.  Incidentally, DS# is device identification information for uniquely identifying the image forming device 130 which transmits the information, see, paragraph [0056]); 
acquire application identification information for identifying an application identified (AppID (equivalent to applicant’s application identification information) is an identifier for uniquely identifying the application in the image forming device 130, Version is the version of the application, and Common Key is information on the common key used to encrypt the application, see, paragraph [0055]); and 
transmit the application identification information to the device as identification information of the application to be installed on the device (Table 3 shows examples of the delivery information received by the delivery information receiving unit 133 from the delivery management server 140.  The license file obtaining unit can obtain an application name as well as the AppID/Version as the application information.  Further, the license file obtaining unit can obtain a URI for downloading the application as information indicative of the delivery source of the application (see, paragraph [0057]).
Uchida does not explicitly teach of acquiring application identification information based on tenant information associated with device identification information.
Aida teaches as follows:
In step S21, the CPU 101 of the software providing server 21, upon receiving the order for purchasing the software SA1 from the client device 11-1, controls the communication unit 109 to send the information transmitted from the client device 11-1, including the software ID, the user ID, and the device ID, to the database server 6 via the private line 5.  The database server 6 registers the software ID of the software SA1 in association with the user ID of the user A and the device ID of the client device 11-1, as shown in FIG. 10 (see, paragraph [0061] and figure 9); and
in step S22, the software providing server 21 sends an installation file for the software SA1, identified by the software ID transmitted from the client device 11-1, to the client device 11-1 (see, paragraph [0063] and figure 9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida with Aida to include identifying application identification information (interpreted as installation file) based on the user ID associated with the device ID in order to efficiently authenticate software downloading. 
Uchida in view of Aida does not explicitly teach of receiving the authentication request, transmitting license information back to the device to be used for acquiring application, or receiving application acquisition request with the received license information.
Kosovan teaches as follows:
at 101, a user acquires an application. The user must provide identification information (equivalent to applicant’s receiving an authentication request)(identification information could be a username to authenticate the user, see, paragraph [0079]) to obtain a software license at 107. After initiation of the record in the database of the activation system, a request for a license is generated by a protocol at 109. Once the request for license has been generated at 109, the license is provided to the User at 111, and the user receives the license at 113. At 119, after the software license is delivered to the End User's computer, it should pass validation. The license file is written to a specific place on the User's computer file system. As the application runs, the license validity is checked at 121. After verification of the license origin and confirming completeness, the software installation is complete, and the software is ready to use at 123 (see, paragraph [0029]-[0031] and figure 1)(equivalent to applicant’s transmitting license information to the device and receiving application acquisition request including the received license information); and
the license includes hash that is generated based on the following application identifiers: bundle ID of application; one or more identifiers of the User's computing device, which can be a username (equivalent to applicant’s receiving an authentication request to determine registration status) that is used for authenticating the User on operating system; a MAC-address of network interface card (equivalent to applicant’s device identification information); hard disk drive or solid-state drive; a motherboard identifier, or other identifier as may be known by those skilled in the art (see, paragraph [0079]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Aida with Kosovan to include utilizing license information as taught by Kosovan in order to efficiently validate users of using or installing acquired software/application.   
Regarding claims 2 and 10, Aida teaches as follows:
determine whether the tenant information indicating a tenant corresponding to the device identified by the received device identification information is registered in the device management system (in step S23, the software providing server 21 carries out communication with the database server 6 via the private line 5 to determine whether the user ID, device ID and software ID transmitted from the client device 11-1 are registered in association with each other in the database server 6, see, paragraph [0067] and figure 9); and 
when the tenant information is registered in the device management system, transmit the application identification information to the device (Table 3 shows examples of the delivery information received by the delivery information receiving unit 133 from the delivery management server 140.  The license file obtaining unit can obtain an application name as well as the AppID/Version as the application information.  Further, the license file obtaining unit can obtain a URI for downloading the application as information indicative of the delivery source of the application (see, paragraph [0057]).
Therefore, they are rejected for similar reason as presented above.
Regarding claims 3 and 11, Aida teaches as follows:
one or more memories that store, for one or more devices, device identification information and tenant information in association with each other in a memory, and wherein when the tenant information associated with the received device identification information is stored in the memories (interpreted as a database server), the circuitry determines that the tenant information is registered in the device management system (in step S23, the software providing server 21 carries out communication with the database server 6 via the private line 5 to determine whether the user ID (equivalent to applicant’s tenant information), device ID and software ID transmitted from the client device 11-1 are registered in association with each other in the database server 6, see, paragraph [0067] and figure 9).
Therefore, they are rejected for similar reason as presented above.
Regarding claims 7 and 15, Aida teaches as follows:
in step S53, the CPU 41 of the client device 11-1 determines whether the device ID obtained in step S51 and the authentication information read in step S52 match (see, paragraph [0081] and figure 14).
Aida teaches of authenticating the device before running a software downloaded as presented above.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Aida and Kosovan to include authenticating the device before the downloading in order to save processing time for unauthenticated devices. 
Regarding claim 8, Uchida teaches as follows:
a network system (interpreted as an application delivery system in figure 1) comprising: the device management system (interpreted as delivery management server 140 in figure 1); and the device, wherein the device comprises circuitry configured to: 
transmit the device identification information for identifying the device to the device management system (the image forming device 130 transmits information as shown in Table 2, for example to the delivery management server 140.  Incidentally, DS# is device identification information for uniquely identifying the image forming device 130 which transmits the information, see, paragraph [0056]); 
receive the application identification information transmitted from the device management system (AppID (equivalent to applicant’s application identification information) is an identifier for uniquely identifying the application in the image forming device 130, Version is the version of the application, and Common Key is information on the common key used to encrypt the application, see, paragraph [0055]); and 
install the application identified by the received application identification information (in step S305, the license file obtaining unit 134 obtains a license file by referring to the delivery information obtained in step S304 as necessary. In step S306, the installing unit installs the application by using the delivery information obtained in step S304 and the license file obtained in step S305, see, paragraph [0049] and figure 3).
Uchida does not explicitly teach of installing the application by the application identification information. 
Aida teaches as follows:
In step S21, the CPU 101 of the software providing server 21, upon receiving the order for purchasing the software SA1 from the client device 11-1, controls the communication unit 109 to send the information transmitted from the client device 11-1, including the software ID, the user ID, and the device ID, to the database server 6 via the private line 5.  The database server 6 registers the software ID of the software SA1 in association with the user ID of the user A and the device ID of the client device 11-1, as shown in FIG. 10 (see, paragraph [0061] and figure 9); and
in step S22, the software providing server 21 sends an installation file for the software SA1, identified by the software ID transmitted from the client device 11-1, to the client device 11-1 (see, paragraph [0063] and figure 9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Aida and Kosovan to include identifying application identification information (interpreted as installation file) based on the user ID associated with the device ID in order to efficiently authenticate software downloading.
Regarding claim 16, Uchida in view of Aida and Kosovan teaches similar limitations as presented above in the rejections regarding claims 1 and 9.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2016/0210709) in view of Aida et al. (hereinafter Aida)(US 2004/0148525) and Kosovan (US 2016/0232334), and further in view of Venkatachalam (US 2014/0086103).
Regarding claims 4-6 and 12-14, Uchida in view of Aida and Kosovan teaches all limitations as presented above except for the contract information regarding the application usage.
Venkatachalam teaches as follows:
the application may be provided by an application service provider (ASP) having a service level agreement (SLA)(equivalent to applicant’s contract information) with the usage manager (equivalent to applicant’s administrator) and/or the operator of the WWAN for providing the application to the wireless device via the WWAN (see, paragraph [0017] and figure 1);
usage manager 105 at service provider 130 may also establish and maintain an SLA with operator 122 at WWAN 120.  For these examples, the SLA with operator 122 may enable usage manager 105 to arrange for wireless device 110 to access WWAN 120 to use an application according to an agreement between usage manager 105 and a user of wireless device 110 (see, paragraph [0025]); and
the SLA may include contract terms for these ASPs to provide an application to be used by users of wireless devices coupled to WWAN 120 or 220 (see, paragraph [0029]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Aida and Kosovan with Venkatachalam to include the well-known service level agreement (SLA) as taught by Venkatachalam in order to efficiently provide and maintain application service based on contract terms included in the SLA. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 11, 2022